OVERTON, Justice.
This cause is before us on petition for - writ of certiorari to review the decision of the First District Court of Appeal reported at 308 So.2d 173. The decision sought to be reviewed conflicts, as expressed in the opinion, with Lyles v. State, 299 So.2d 146 (Fla.App. 1st 1974) and Estes v. State, 294 So.2d 122 (Fla.App. 1st 1974). At issue is the trial court’s failure to determine a factual basis for a guilty plea, as prescribed in Rule of Criminal Procedure 3.170 (j). The First District certified the case to this Court in view of the aforementioned conflict.
We reverse upon the authority of Williams v. State, 316 So.2d 267 (Fla.1975), and Estes v. State, 316 So.2d 276 (Fla.1975) and remand for proceedings not inconsistent therewith.
It is so ordered.
ADKINS, C. J., ROBERTS and ENGLAND, JJ., and CARLISLE, Circuit Judge, concur.